SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

45
CA 16-00938
PRESENT: SMITH, J.P., DEJOSEPH, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


ASHLEY B. JONES, PLAINTIFF-APPELLANT,

                      V                                          ORDER

ERIC R. SWEDE, DEFENDANT,
AND DARRYLE R. SWEDE, DEFENDANT-RESPONDENT.


BROWN CHIARI LLP, BUFFALO (TIMOTHY M. HUDSON OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BOUVIER PARTNERSHIP, LLP, BUFFALO (NORMAN E.S. GREENE OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Wyoming County (Mark J. Grisanti, A.J.), entered August 12,
2015. The order and judgment granted the motion of defendant Darryle
R. Swede for summary judgment and dismissed the complaint against him.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs for reasons stated in the
decision at Supreme Court.




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court